693 N.W.2d 815 (2005)
472 Mich. 873-882
Grand Trunk Western R.R., Inc.
v.
Auto Warehousing Co.
Docket No. 126609, COA No. 244246.
Supreme Court of Michigan.
March 11, 2005.
Application for Leave to Appeal.
On order of the Court, the application for leave to appeal the June 10, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(1). The parties are directed to file supplemental briefs within 28 days of the date of this order addressing whether, as contended by the dissenting judge in the Court of Appeals, defendant was entitled to have the trier of fact determine the reasonableness of the settlement amount allocated to each claim of injury.